DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqad et al (2019/0155152).
Aqad et al disclose a resist composition comprising  a polymer having an acid-labile group and an acid generator, wherein the PAG comprises a compound having a sulfonate anion, a -C=O-O- group comprising an oxygen atom, and an iodide atom bonded to a ring, wherein the reference compound may have an additional ring as required by the instant claims 1 and 2:


    PNG
    media_image1.png
    417
    303
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    644
    297
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    149
    307
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    72
    305
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    176
    324
    media_image5.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Aqad et al, choosing as the acid generator taught by Aqad et al hacing an additional ring as a substituent for a PAG having two or more rings, one aromatic having an iodide atom bonded to it, a group comprising an oxygen atom, and a sulfonate anion.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The references of record fail to fairly teach or suggest a compound of the instant formulas (1) and (F). The teachings of the prior art and allowable subject matter are more clearly detailed in the following paragraph.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 9-14 are indicated as containing allowable subject matter. The closest prior art of record, Hatakeyama et al 11,163,232 teaches a salt with sulfonate anion meeting the limitations of the instant formulas (1) and (F) as an additional salt with a PAG, however the cation is not an onium cation, with no fair teaching or suggestion to replace the cation as the compound is a metal salt added to a composition with a sulfonium or iodonium cation-containing PAG.

    PNG
    media_image6.png
    29
    289
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    87
    279
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    112
    273
    media_image8.png
    Greyscale



Hatakeyama et al 2018/0267402 teaches a sulfonium or iodonium salt PAG wherein the anion comprises the structure as claimed with the exception of the group equating to the instant R4, as the reference excludes F atoms as substituents.

    PNG
    media_image9.png
    174
    262
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    86
    272
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/Primary Examiner, Art Unit 1722